Citation Nr: 1234888	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hypertension, as secondary to the service-connected posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.

2.  Entitlement to service connection for sleep apnea, as secondary to the service-connected PTSD, depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim for service connection for PTSD in February 2008.  His stressor was being aboard the USS Enterprise when the ship experienced explosions and a deadly fire at sea in January 1969.  

The Veteran was afforded a VA examination in June 2008.  The Veteran reported that he had several medical conditions that included sleep apnea and that he had been on medication for hypertension for 5-6 years.  The Veteran also said that his daughter, a medical professional, had recommended that he consider treatment with antidepressant medication and that he had been taking Celexa for about a year.  

The examiner referenced a statement in the claims file from the Veteran's daughter who recounted a number of problems experienced by the Veteran.  The problems included insomnia and a history of sleep problems.  The use of Celexa was said to have helped with some symptoms.  The Veteran reported that he would have bad dreams that would awaken him.  Prior to his use of a C-PAP machine, he would awaken nightly.  The Veteran said he now found it more common at times that he was overtired and would awake once or twice a night.  This continued to happen even with the use of the C-PAP machine and medications.  

The examiner also said that the Veteran reported having difficulty with anxiety on a daily basis.  The Veteran said that discomfort was triggered if something was not done and that this would last a short time, until the task was finished.  He said that his heart rate would increase and that he would become slightly dizzy and lightheaded.  He said this was a common experience.  The Veteran also reported a tingling in his left hand but questioned if it was due to anxiety as it could happen at any time.  The Veteran received Axis I diagnoses of chronic PTSD, severe, depressive disorder, not otherwise specified (NOS); anxiety disorder, NOS; and alcohol abuse in sustained remission.  

The Veteran was granted service connection for PTSD, depressive disorder, and anxiety disorder as one disability; tinnitus; and hearing loss in the right ear by way of a rating decision dated in July 2008.

Private treatment records from MeritCare Clinic were received in August 2008.  The records related to a period of treatment from February 2006 to June 2008.  An entry from February 2006 noted that the Veteran had been taking medication for his hypertension since 2004.  He also had a problem list that included a diagnosis of sleep apnea, NOS.  Additional entries noted the Veteran's complaints involving anxiety and occasional episodes of feeling lightheaded and dizzy.  An entry from March 2007 noted that the Veteran was prescribed Celexa to help with his anxiety.

The Veteran submitted his current claim in November 2008.  He said that he was seeking service connection for hypertension, sleep apnea, and panic attacks as secondary to his service-connected PTSD, depressive disorder, and anxiety disorder (hereinafter PTSD).  He reported that he was taking medication for his hypertension and panic attacks and used a C-PAP machine for his sleep apnea.

The Board notes that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  In such circumstances, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a) (2011).

The applicable regulation further provides that, any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).

The Veteran also submitted a statement with his claim from his primary physician at MeritCare, J. W. Ladwig, M.D., that was dated in November 2008.  Dr. Ladwig said that the Veteran had been his patient for many years and that the Veteran had problems with hypertension and panic attacks and was treated with medications.  This physician also said the Veteran had a history of PTSD and that he felt that the Veteran's hypertension and panic attacks were, in part, related to the PTSD.  He also said that the Veteran had a problem with sleep apnea that "may well be in fact linked as well to the posttraumatic stress disorder."

The RO sought a VA medical opinion in April 2009.  The examiner noted the basis for the Veteran's claim and said that he had reviewed the claims file.  The examiner said that the Veteran's current risk factors for obstructive sleep apnea (OSA) were obesity and cigarette smoking.  He said the Veteran's current risk factors for hypertension included obesity and OSA.  He said that PTSD was not listed as a risk factor for either.  He opined that it was less likely than not that the Veteran's PTSD caused his hypertension or OSA.  The examiner did not address whether the Veteran's service-connected PTSD aggravated either of the two medical conditions.

The Veteran's claim was denied in May 2009.  The RO accorded more weight to the VA medical opinion versus that of Dr. Ladwig in making its determination.  The Veteran's claimed panic attacks were deemed to be associated with his already service-connected psychiatric disability.

The Veteran submitted his notice of disagreement in November 2009.  He disagreed with the denial of service connection for hypertension and sleep apnea as secondary to his service-connected PTSD.  He submitted a statement from Dr. Ladwig that was dated in September 2009.  Dr. Ladwig noted that the Veteran had a significant history of PTSD and panic attacks.  He felt that clearly the Veteran's hypertension was related to the PTSD because, when the Veteran had more difficulty with anxiety and stress, his blood pressure was elevated.  He said that he felt that this directly implicated the Veteran's PTSD and the stressor related to that in the causation of his hypertension.  He said that it was clearly documented in the medical literature that stress and anxiety can contribute and, in fact, cause hypertension.  He said that he believed that this was the situation in this case.

With regard to sleep apnea, Dr. Ladwig said that he believed that it was highly probable that the sleep apnea was, in fact, related to the Veteran's PTSD as well.  Also, the Veteran also submitted a statement from his daughter, [redacted], identified as an Advance Practice Registered Nurse.  The Board finds that the statement was made by a medical professional in providing a medical assessment and is considered as competent medical evidence.  38 C.F.R. § 3.159(a)(1).  In this regard, she noted that the Veteran had a long history of sleep problems with the recent addition of medication helping with his anxiety and panic attacks.  She said that medical literature addressing sleep apnea and sleep disturbances related to PTSD documented a correlation and that current research suggested that disturbed sleep seemed to be a core feature rather than a secondary symptom of PTSD.  

As to the Veteran's hypertension, she said that he had undergone cardiac workups several times that were clinically insignificant for cardiac disease and that a current literature concerning hypertension related to PTSD shows a strong correlation to the two diagnoses.  She said that multiple studies had shown that patients suffering from PTSD had physiological responses including an increased resting heart rate, increased startle reaction, increase in blood pressure, tremor and other symptoms of autonomic arousal.  She included copies of three articles.  

The RO solicited a second VA medical opinion in March 2011.  An opinion was provided that same month.  The examiner stated that she had reviewed the "enclosed records", presumably the claims file, and concluded that the Veteran's sleep apnea was not related/or caused by his PTSD, depression or anxiety.  She also said "[m]ental stress and anxiety are causes of secondary hypertension, however, in the presence of other risk factors like obesity and sleep apnea."  She opined that it was less likely that PTSD and/or anxiety caused the Veteran's hypertension.  

As noted above, service connection on a secondary basis includes two possible aspects - direct causation and aggravation.  The two VA opinions are negative as to direct causation.  However, neither opinion addresses the issue of aggravation.  Thus, the Board finds that, because neither VA examiner addressed the issue of aggravation, the opinions are not adequate.  A new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his hypertension and sleep apnea, to include his initial diagnosis of those conditions.  The RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims file.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.

2.  Then, the Veteran should be accorded an appropriate VA examination to determine the nature, extent, and etiology of his diagnosed sleep apnea.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to: whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that his sleep apnea has been aggravated (permanently worsened beyond normal progression) by the service-connected PTSD, depressive disorder, and anxiety disorder.  In answering this question, the examiner should address the two statements from the Veteran's private physician, Dr. Ladwig; the statement from [redacted], APRN; and the medical literature provided by her in November 2009.  [If the Veteran is found to have sleep apnea that is aggravated by his service-connected PTSD, depressive disorder, and anxiety disorder the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Also, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his diagnosed hypertension.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to: whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that his hypertension has been aggravated (permanently worsened beyond normal progression) by his service-connected PTSD, depressive disorder, and anxiety disorder.  In answering this question, the examiner should address the two statements from the Veteran's private physician, Dr. Ladwig, the statement from [redacted], APRN, and the medical literature provided by her in November 2009.  [If the Veteran is found to have hypertension that is aggravated by his service-connected PTSD, depressive disorder, and anxiety disorder the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with, and answer the questions posed in, this Remand.  If the report(s) is(are) insufficient, it(they) should be returned to the examiner(s) for corrective action.

5.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

